Citation Nr: 1230502	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  11-18 225	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals dated January 31, 2008, which denied a claim for service connection for post-traumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The moving party, the claimant, was a member of the United States Army Reserve from January 1981 to January 1987 and she served on active duty for training from June 1981 to August 1981.  As she is not presently service connected for any disabilities, she does not meet the criteria to be veteran within the meaning of the applicable law solely on the basis of her period of active duty for training.  See 38 U.S.C.A. § 101(2), (21)(A), (22), (23), (24) (West 2002). 

This matter of original jurisdiction comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 motion for revision or reversal of a Board decision dated January 31, 2008, on the basis of CUE under 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400, et seq. (2011) with respect to the Board's denial of service connection for PTSD.


FINDINGS OF FACT

1.  In a final decision dated on January 31, 2008, the Board denied the claimant's original claim of entitlement to service connection for PTSD. 

2.  At the time of the January 31, 2008 decision, the Board correctly applied the statutory and regulatory provisions existing at the time, such that the outcome of the claim would not have been manifestly different but for the error.






CONCLUSION OF LAW

Clear and unmistakable error in the Board's January 31, 2008, decision that denied entitlement to service connection for PTSD has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, these above requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001). 

A decision by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111(a) (West 2002).  VA regulations define what constitutes CUE and what does not, and they provide in pertinent part: 

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not. 

(a) General.  [CUE] is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

.... 

(c) Errors that constitute [CUE].  To warrant revision of a Board decision on the grounds of [CUE], there must have been error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

§ 20.1404 Rule 1404.  Filing and pleading requirements; withdrawal. 

(a) A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a) . 

(b) Specific allegations required.  The motion must set forth clearly and specifically the alleged [CUE], or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refilling under this subpart. 

38 C.F.R. §§ 20.1403,20.1404(b) (2011). 

The definition of CUE was based on prior rulings of the United States Court of Appeals for Veterans Claims (Court).  More specifically, it was observed that Congress intended that the VA adopt the Court's interpretation of the term "CUE." Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Therefore, the Board is permitted to seek guidance from years of Court decisions regarding CUE. 

The Board notes that the Court has consistently stressed the rigorous nature of the concept of CUE. "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "[CUE] requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992). "It must always be remembered that CUE is a very specific and rare kind of 'error'."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.   Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Hillyard v. Shinseki, 24 Vet. App. 343, 349-50 (2011), the Court recognized that the statutory history of CUE in VA decisions evidenced different treatment of RO and Board decisions.  The Court held that VA regulations prohibit a claimant from bringing more than one CUE challenge to an issue in a final Board decision.  24 Vet. App. at 351-53; see 38 C.F.R. § 20.1409(c) ("Once there is a final decision on a motion under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of [CUE].  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.").  In other words, once the Board adjudicates whether a prior Board decision is the product of CUE, a claimant cannot bring another motion to revise that decision, even if the theory of CUE is different from the theory adjudicated in the initial motion for revision.  See Hillyard, 24 Vet. App. at 354 (clarifying its holding that "an appellant has only one opportunity to raise any allegation of [CUE] for each claim decided in a Board decision and any subsequent attempt to raise a [CUE] challenge to the same claim contained in a Board decision will be dismissed with prejudice").  [Note:  The Court's decision in Hillyard was affirmed recently by the Federal Circuit.  See Hillyard v. Shinseki, No. 2011-7157 (Fed. Cir. Aug. 17, 2012).]

In a January 31, 2008 decision, the Board denied the claimant's claim of entitlement to service connection for PTSD.  The claimant's basic assertion at the time was that she had PTSD that resulted from a psychiatric stressor of being the victim of a sexual assault during a period of summer training in 1982, as part of her participation in the Senior Reserve Officers' Training Corps (ROTC) program of her college.  The basis for the Board's denial was primarily that there was no credible supporting evidence that the alleged in-service assault that produced the stressor upon which the PTSD diagnosis is predicated had actually occurred, and also that her 1982 summer training could not be classified as active duty for training under 38 C.F.R. § 3.6(c)(4) (2007), because this provision only became effective on October 1, 1983 for disabilities resulting from diseases or injuries incurred before October 1, 1982.  A review of the record thereafter indicates that no timely notice of intent to appeal this appellate decision to the Court was ever initiated after 120 days had passed since the date the decision was issued.  Thusly, the January 2008 Board decision became final with respect to this determination .   

In May 2011, the Board received the claimant 's signed motion for revision of the January 31, 2008 Board decision on the basis of CUE.  38 C.F.R. § 20.1404(c).   In her motion, the claimant presented the following pleadings:

This motion relates to a very clear and unmistakable error (CUE) which occurred on the decision dated January 31, 2008 from the Board of Veterans Appeals.  The decision states that the Senior Reserve Officers' Training Corps (ROTC) training that I participated in the summer of 1982 was not active duty for training.  As a basis for not considering the training as active duty for training the board cited 38 C.F.R. 3.6(c)(4) but the board failed to include the (B) [art of this regulation which states:

(B) October 1, 1983, with respect to deaths and disabilities resulting from diseases or injuries incurred or aggravated before October 1, 1982.

According to this very regulation, which includes (B), the training that I participated in the summer of 1982 is active duty for training.  By omitting the (B) part of the regulation the board clearly made a CUE.  By including the (B) part of this regulation the Board must conclude that the Senior Reserve Officers' Training that I attended the summer of 1982 is considered active duty for training.  If the error had not been made, it would have manifestly changed the outcome of the decision because the training should have been considered as active duty for training.

I am asking that the January 31, 2008 [Board] decision be reversed, therefore granting service connection for post-traumatic stress disorder.

A motion for CUE must identify the specific issue, or issues, to which the motion pertains and motions that do not comply shall be dismissed without prejudice.  38 C.F.R. §  20.1401(a).  In this regard, the claimant appears to be seeking revision based on CUE with the denial of her claim for VA compensation for PTSD on the basis of failure to apply a specific provision of a regulation which, had it been applied, would have manifestly changed the outcome of the Board decision and resulted in a full allowance of the claim.
  
Pursuant to 38 C.F.R. § 20.1404(b), the claimant must present specific allegations in her motion, which set forth clearly and specifically the alleged errors of fact and law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  The Board concludes the claimant 's arguments are just sufficiently adequate to meet this standard. 

The Board has reviewed the text of the January 31, 2008 Board decision and notes that this decision determined that the claimant's 1982 summer training as a participant in her college's ROTC program, when her claimed stressor event involving a sexual assault had reportedly occurred, could not be classified as a period of active duty for training (ACDUTRA) as the regulation 38 C.F.R. § 3.6(c)(4) recognizing ROTC training as ACDUTRA did not go into effect until after that period of training, on October 1, 1983.  The text of the Board decision even included presentation of the language of this regulation that specifically excluded ROTC training prior to October 1, 1983, as being classified as ACDUTRA: 

Currently, active duty for training includes duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty under 10 U.S.C.A. §§ 2101 et. seq. 38 U.S.C.A. § 101 (22) (D).  38 C.F.R. § 3.6 (c) (4).  However, this provision became effective on October 1, 1983 for disabilities resulting from diseases or injuries incurred before October 1, 1982.  38 C.F.R. § 3.6 (c)(4); see 48 Fed. Reg. 21595-02 (May 13, 1983), 48 Fed. Reg. 41160-02 (Sep. 14, 1983, 49 Fed Reg. 47002 (Nov. 30, 1984).  In this case, the veteran [sic] contends that she was sexually assaulted on an unspecified date in June through early August 1982.  Regrettably, the summer training in 1982 is not classified as active duty for training.

See Board decision, BVA Docket No. 05-18 577 (January 31, 2008), pp. 7 - 8. 

Although the text of the Board decision did not contain an express cite to 38 C.F.R. § 3.6(c)(4)(B), which the claimant contends to constitute CUE because, according to her argument, the absence of this specific citation implies that the provision of that regulation (B) was not applied in the Board's reasons and bases, the fact of the matter is that the January 2008 Board decision had nevertheless implemented the provisions of this specific regulation - § 3.6(c)(4)(B) - so cited by the claimant.  The language of § 3.6(c)(4)(B) is presented almost verbatim in that portion of the reasons and bases discussion of the January 2008 Board decision, and it formed the basis for the determination that the claimant's 1982 summer training could not be classified as ACDUTRA.  It is evident that the Board did, in fact, apply § 3.6(c)(4)(B) in its appellate adjudication of the Veteran's PTSD claim.  Therefore, the claimant's argument that the Board failed to apply this regulation is without merit.  The Board further finds that the Board correctly interpreted and applied this regulation in finding that its later effective date of implementation (i.e., October 1, 1983) did not permit VA to classify the claimant's summer 1982 training as a member of the Senior Reserve Officers' Training Corps as a period of ACDUTRA.  The claimant has thusly failed to demonstrate CUE with respect to the January 2088 Board decision.  

Even assuming, arguendo, that the Veteran's period of summer training in 1982 as a member of the Senior Reserve Officers' Training Corps was, in fact, an actual period of ACDUTRA, such a factual concession would still not manifestly change the outcome of the January 31, 2008 Board decision as the denial of VA compensation for PTSD was also predicated on a determination that there was no credible supporting evidence that the alleged sexual assault during summer training in 1982, upon which the appellant's PTSD diagnosis is based, had actually occurred.  Thusly, even if the premise of error regarding the appellant's 1982 summer training as qualifying ACDUTRA is accepted, as it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.   Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

For the reasons stated above, the Board concludes that the January 31, 2008, Board decision denying the Veteran's claim of entitlement to service connection for PTSD was consistent with and supported by the evidence then of record, as well as the law and regulations that were in effect at that time and VA's interpretation of those laws and regulations.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied. 


ORDER

The motion for revision or reversal of the January 31, 2008 decision of the Board denying the claim of entitlement to service connection for PTSD on the basis of CUE is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


